MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-97-00967-CV

                   TEXAS GENERA INDEMNITY CO., Appellant

                                            V.
 CHARLES EISLER AND TEXAS WORKERS’ COMPENSATION COMMISSION,
                           Appellees

Appeal from the 122nd District Court of Galveston County. (Tr. Ct. No. 94-CV-0977).


TO THE 122ND DISTRICT COURT OF GALVESTON COUNTY, GREETINGS:

      Before this Court, on the 10th day of September 1998, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 23, 1997. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The Court orders that the appellant, TEXAS
             GENERAL INDEMNITY CO., and its surety, ST. PAUL
             FIRE & MARINE INSURANCE CO., jointly and severally,
             pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 10, 1998.

              Panel consists of Justices Mirabal, Hedges, and Andell.
              Opinion delivered by Justice Andell.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 9, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT